IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No.01-11186
                          Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

FREDRICK LYNN MITCHELL,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CR-241-2
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Fredrick

Lynn Mitchell has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Mitchell

has not filed a response.    Our independent review of the brief

and the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.